Citation Nr: 0835946	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  98-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) disability 
rating for auditory canal disease. 

3.  Entitlement to an initial disability rating higher than 
10 percent for coronary artery disease.  

4.  Entitlement to an initial disability rating higher than 
10 percent for Type II Diabetes Mellitus prior to May 4, 
2005.  

5.  Entitlement to a disability rating higher than 20 percent 
for Type II Diabetes Mellitus since May 4, 2005.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

His appeal to the Board of Veterans' Appeals (Board) is from 
various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded the veteran's PTSD claim to the RO for 
further evidentiary development in August 2003.  Thereafter, 
in March 2005, the Board issued a decision denying service 
connection for PTSD.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).

In an August 2006 Order, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with 
instructions in a joint motion for remand (JMR).  To comply 
with the directives of the JMR, the Board in turn remanded 
the case again in November 2006 for additional evidentiary 
development.  



The veteran had earlier testified concerning his PTSD claim 
at a February 2001 videoconference hearing before a Veterans 
Law Judge sitting in Washington, D.C.  That Judge has since 
retired and, therefore, will not participate in the final 
determination of this appeal.  See 38 C.F.R. § 20.707 (2007) 
("The Member or Members who conduct the hearing shall 
participate in making the final determination of the 
claims[.]")  As a result, in September 2008 the veteran was 
afforded another hearing before the undersigned Veterans Law 
Judge at the Board's offices in Washington, DC - also 
commonly referred to as a central office hearing.  

Since issuance of the most recent Supplemental Statement of 
the Case, the veteran and his representative have submitted 
additional evidence along with a waiver of initial 
consideration of this evidence by the RO.  Thus, the Board 
may consider this additional evidence in the first instance.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDINGS OF FACT

1.  Medical evidence links the veteran's diagnosis of PTSD to 
stressful events that, as likely as not, occurred during his 
military service.

2.  The veteran has no active ear disease in either ear.

3.  Prior to April 28, 2005, the veteran's diabetes mellitus 
was well controlled with a restricted diet and did not 
require medication or that he limit his activities.

4.  Since April 28, 2005, however, the veteran's diabetes 
mellitus has required both a restricted diet and oral 
medication, but still does not require insulin or that he 
limit his activities.

5.  Since the initial grant of service connection, the 
veteran's coronary artery disease has been manifested by a 
workload of 7 METs, resulting in fatigue, chest pain, and 
shortness of breath, and possible left ventricular 
dysfunction, but with an ejection fraction of greater than 50 
percent.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 
1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

2.  The criteria are not met for a compensable disability 
rating for auditory canal disease.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic Code 
6210. (2007).

3.  The criteria are met for an initial 20 percent rating for 
type II diabetes mellitus from April 28, 2005.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2007).

4.  The criteria are not met for a disability rating higher 
than 20 percent for type II diabetes mellitus since April 28, 
2005.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.119, Diagnostic Code 7913 (2007).

5.  The criteria are met for an initial 30 percent disability 
rating for coronary artery disease.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.



I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

In this particular case at hand, the Board is granting the 
veteran's claim for service connection for PTSD.  So there is 
no need to discuss whether VA has complied with the notice 
and duty to assist provisions of the VCAA with respect to 
this claim because even were the Board to assume, for the 
sake of argument, there has not been compliance with the 
VCAA, this is inconsequential and therefore at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

With respect to the remaining issues on appeal, 
letters satisfying the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent to the 
veteran in December 2003, July 2006, and March 2006.  These 
letters informed the veteran of the evidence required to 
substantiate his claims, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Moreover, 
with respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his increased-rating claims, as the 
premise of the claims is that they are more severe than 
reflected by their currently assigned ratings.  It is 
therefore inherent that he had actual knowledge of the 
disability rating element for each claim.  The March 2006 
letter also notified the veteran of the potential downstream 
effective-date issue for the claims.  

With respect to his increased-rating claim for auditory canal 
disease, while the notice letters do not appear to strictly 
comply with the Court's holding in Vazquez, supra, the Board 
finds that he is not prejudiced by this.  It is important to 
keep in mind that he is represented by a private attorney, 
who the Board presumes has a comprehensive knowledge of VA 
laws and regulations, including those contained in Part 4, 
the Schedule for Rating Disabilities, contained in Title 38 
of the Code of Federal Regulations.  In addition, the veteran 
and his attorney were provided copies of the rating decisions 
at issue on appeal, appropriate SOCs, and SSOCs, all of which 
combined to inform him of the evidence considered, a summary 
of adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluation of the veteran's 
auditory canal disease, and an explanation for the decision 
reached.  All of this demonstrates actual knowledge on the 
part of the veteran and his representative of the information 
to be included in the more detailed notice contemplated by 
the Court.  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge of the 
type evidence needed to support his claim.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his attorney, 
which include numerous VA and private treatment records.  In 
addition, each of the veteran's disabilities on appeal has 
been examined for VA compensation purposes.  These 
examination reports are adequate for rating purposes.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Service Connection for PTSD

The veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in Vietnam.  For the reasons set forth below, the 
Board finds that the evidence supports his claim, so it must 
be granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires:  [1] a current medical 
diagnosis of this condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV) (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), [2] credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, the veteran has been diagnosed with PTSD based 
on in-service stressors involving enemy attacks while serving 
in Vietnam.  VA treatment reports dated from August 1997 
through October 1998 show that the veteran received ongoing 
clinical evaluation for various psychiatric disorders, 
including PTSD.  Among these records is the report of a VA 
compensation examination dated in January 1998, at which time 
the veteran reported several incidents that occurred in 
service which he considered stressful.  Following a mental 
status examination, the veteran was diagnosed with dysthymic 
disorder, polysubstance abuse, and post-traumatic stress 
disorder (PTSD) traits.  In April 1998, the veteran was 
admitted to a VA hospital for PTSD-related symptoms.  
Following a mental status examination, it was determined that 
the veteran met the full criteria for PTSD.

Since the record contains a current medical diagnosis of PTSD 
- the first element of establishing a PTSD claim - resolution 
of this case turns on whether there also is credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and, if so, whether there is medical 
evidence of a causal relationship between the veteran's PTSD 
and the verified in-service stressor.  As the Board will 
discuss, there is indeed this additional necessary evidence 
supporting the claim.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f). 

In this case, there is no conclusive evidence the veteran 
engaged in combat with an enemy force while in Vietnam.  The 
record confirms that he served in Vietnam from March 14, 
1970, to May 2, 1971, during which time his military 
occupational specialty (MOS) was a clerk typist.  His medals 
include the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Bronze 
Star Medal.  With respect to the Bronze Star Medal, there is 
no evidence that this medal was awarded with valor.  Hence, 
such decoration, standing alone, does not constitute 
verification of combat activity with the enemy.  In addition, 
he was not awarded the Combat Infantryman Badge, the Purple 
Heart Medal, or any other award associated with valor or 
heroism shown while engaged with an enemy force.  So there is 
no evidence confirming his involvement in combat while 
serving in Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the 
veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, his lay 
testimony, alone, will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Evidence in this case acknowledges the veteran probably 
experienced various stressors in service which underlie his 
diagnosis of PTSD.  The veteran's stressors underlying the 
diagnosis of PTSD include being stationed at Long Binh when 
he came under small arms fire by Vietcong.  He indicated that 
one of these incidents occurred in September 1970, when he 
was on guard duty on the bunker line in Long Binh, Saigon.  
He stated a Vietcong sniper had snuck into a bunker next to 
his bunker and that two U.S. soldiers were shot.  

At his videoconference hearing in December 2001, the veteran 
testified that while his MOS was that of a clerk typist, his 
job was that of a security courier.  He also pulled guard 
duty and bunker guard duty once a week.  He indicated that 
the first stressor occurred when he arrived in Vietnam on 
March 13, 1970 (or perhaps March 14, 1970).  He stated that 
it took them a very long time to land, because the plane came 
under fire.  Another incident occurred when two soldiers were 
shot in a bunker next to his.  The veteran did not know the 
name of either soldier.  He noted that this incident occurred 
approximately six months after he had been in Vietnam, 
probably around September to November 1970, and occurred 
around Long Binh's perimeter.  The veteran also reported that 
his unit came under small arms fire in February 1971. 

In an August 2007 report, the U.S. Army and Joint Services 
Records Research Center (JSRRC) confirmed that the veteran 
may have been present at Long Binh during several enemy 
attacks.  Daily staff journals (DJs) reveal that the 29th GS  
Gp bunker along the Long Binh Post perimeter received small 
arms fire from mobile enemy attackers on November 15, 1970.  
The DJs for December 30, 1970, also verify that a security 
post in the vicinity of the 3rd Ordnance Battalion facility 
received eight rounds of small arms fire inside the nearby 
3rd Ordnance Depot.  And lastly, DJs revealed that a Long 
Binh Post perimeter security bunker was attacked by enemy 
small arms fire on November 16, 1970.  Unfortunately casualty 
details for all of the above attacks were not available.  

Since these attacks are consistent with the veteran's 
statements, including the general location and approximate 
dates, it is at least as likely as not that the veteran was 
present during these attacks.  In other words, although not 
every detail of the incidents were confirmed, such as the 
names of casualties, the fact that he was stationed at Long 
Binh during these attacks at the approximate dates in 
question strongly suggests that he was indeed exposed at 
least some of the alleged events.  Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The Board notes that there need not be 
corroboration of every detail of his participation.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Based on the foregoing, there appears to be a balance of 
positive and negative evidence concerning the issue of 
whether there is a verified in-service stressor supporting 
the diagnosis of PTSD.  See Ashley v. Brown, 6 Vet. App. 52, 
59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, the Board finds that 
service connection for PTSD is warranted.  

III.  Increased Rating for Auditory Canal Disease

The veteran's service medical records show that he was 
treated for otitis externa while on active duty.  A VA 
examination report shortly after his military discharge also 
showed drainage from the left ear.  Consequently, an October 
1971 rating decision granted service connection for otitis 
externa.  This disability was initially rated as 10 percent 
disabling until the RO reduced the rating to the 
noncompensable (zero percent) level in May 1973, after 
medical evidence showed that it had fully resolved.  In May 
2005, the veteran filed a claim for increased compensation 
benefits.  This disability has since been recharacterized as 
auditory canal disease.  Therefore, the issue on appeal is 
entitlement to a compensable disability rating for auditory 
canal disease.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A.       
§ 1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where, as here, service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Otitis externa is rated under Diagnostic Code (DC) 6210, 
which provides for a maximum 10 percent rating where chronic 
otitis externa is exhibited by swelling, discharge and 
itching, requiring frequent and prolonged treatment.  38 
C.F.R.          § 4.87, DC 6210.  This is the maximum rating 
available under this code provision.  Id.  In every instance, 
such as this, where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.

Applying these criteria to the facts of this case, the Board 
finds no basis to grant a 10 percent disability rating for 
the veteran's auditory canal disease.  The evidence for 
consideration includes two VA examination reports, dated in 
November 2005 and January 2008, neither of which shows 
swelling, discharge, or itching in either ear.  Although the 
veteran reported occasional bleeding from his left ear, as 
evidenced by blood on his pillow, the examiner concluded that 
no active ear disease was present.  

The Board has also considered the veteran's hearing testimony 
in which he reported occasional drainage and bleeding from 
the left ear, as well as decreased hearing acuity.  But the 
Board places greater probative value on the objective 
clinical findings, none of which show any active ear disease.  
Moreover, audiometric testing at his November 2005 VA 
examination showed that his hearing acuity was normal, with a 
maximum 15-decibel loss at all Hz levels.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993) (holding that the threshold for 
normal hearing is from zero to 20 decibels and higher 
threshold levels indicate some degree of hearing loss); see 
also, 38 C.F.R. § 3.385 (2007). 

The Board places greater probative value on the objective 
clinical evidence, none of which supports the claim.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for 
auditory canal disease.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A.              § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990). Accordingly, the appeal is denied.



IV.  Increased Rating for Diabetes Mellitus

The claim involving the initial 10 and 20 percent ratings for 
the veteran's service-connected type II diabetes mellitus has 
a complicated procedural background worth mentioning before a 
proper discussion of the merits.  

A.  Procedural Background

The record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era and eventually developed type 
II diabetes mellitus.  As a result, in an August 2004 rating 
decision, the RO granted service connection and assigned an 
initial 10 percent disability rating for diabetes mellitus, 
effective retroactively from November 19, 2003, the date he 
filed his initial claim for service connection.  The veteran 
was notified of that decision in a letter dated on August 30, 
2004.

On May 4, 2005, the RO received a statement from the veteran 
in which he indicated that he wanted an increased rating for 
his diabetes mellitus.  Since the veteran did not 
specifically express disagreement with the August 2004 rating 
decision, the RO properly construed this statement as a claim 
to reopen rather than a notice of disagreement as to the 
August 2004 rating decision.  Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002) (a notice of disagreement must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review).

The RO then issued an August 2005 rating decision which 
granted an increased disability rating to 20 percent for the 
veteran's diabetes mellitus, effective from May 4, 2005, the 
date the RO received the veteran's claim for increased 
compensation benefits.  

On August 18, 2005, however, the RO received a notice of 
disagreement (NOD) from the veteran's representative in which 
she disagreed with the initial 10 percent rating assigned by 
the RO in the August 2004 rating decision.  Since this NOD 
was received within one year from the date that the RO mailed 
notice of the August 2004 rating decision, the veteran has 
properly perfected an appeal with respect to the initial 10 
percent rating assigned for his diabetes mellitus.  38 C.F.R.                  
§ 20.302(a) (2007).

Therefore, the Board must adjudicated whether the veteran's 
diabetes mellitus warrants an initial disability rating 
higher than 10 percent for the period prior to May 4, 2005, 
and whether his diabetes mellitus warrants a disability 
rating higher than 20 percent since May 4, 2005.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (when an appeal 
ensues after the veteran disagreed with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging.")

B.  Legal Criteria

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  
Under this code provision, a 10 percent rating is warranted 
if diabetes is manageable by a restricted diet only.  A 20 
percent rating is assigned if diabetes requires insulin and a 
restricted diet, or where oral hypoglycemic agents and a 
restricted diet are required.  The next higher rating of 40 
requires insulin, a restricted diet, and regulation of 
activities.  See 38 C.F.R. § 4.119, DC 7913.

A 60 percent rating is assigned where this condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice monthly visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Lastly, a 100 
percent rating is assigned for more severe symptoms, but also 
requires that the veteran be on insulin.  Id.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note (2):  When diabetes 
mellitus has been conclusively diagnosed, do not request a 
glucose tolerance test solely for rating purposes.  Id.

C.  Prior to May 4, 2005

After reviewing the evidence prior to May 4, 2005, the Board 
finds that the veteran's diabetes mellitus first met the 
criteria for 20 percent rating on April 28, 2005.  In 
reaching this decision, the only medical evidence prior to 
May 4, 2005, includes VA treatment records.  Prior to April 
28, 2005, these records show that the veteran's diabetes 
mellitus was well controlled with a restricted diet.  In 
other words, none of these records shows that his diabetes 
mellitus required either insulin or a hypoglycemic agent, as 
required for a 20 percent. 

However, a VA treatment record dated on April 28, 2005, notes 
that the veteran was on Glipizide (a hypoglycemic agent) for 
diabetes.  Since the record shows that, as of April 28, 2005, 
the veteran's diabetes mellitus required both a restricted 
diet and a hypoglycemic agent, the 20 percent rating should 
be awarded from this date.  Unfortunately this is only a few 
days before the effective date of May 4, 2005, assigned by 
the RO. 

The Board also points out that during this period there is no 
reference to the veteran requiring insulin or that he 
restricts his activities to manage his diabetes mellitus.  
Simply stated, there is no basis to assign a disability 
rating higher than 20 percent for the veteran's diabetes 
mellitus prior to April 28, 2005.

D.  Since April 28, 2005

Since the Board has determined that the veteran's diabetes 
mellitus met the criteria for a 20 percent rating from April 
28, 2005, the Board must now determine whether he is entitled 
to a disability rating higher than 20 percent since April 28, 
2005.  For the reasons set forth below, the Boards finds he 
does not.  

The evidence since April 28, 2005, shows that the veteran 
does not require insulin or that he limits his activities, 
both of which are required for the next higher rating of 40 
percent.  In this regard, VA examination reports dated in 
July 2005, June 2006, and January 2008 indicate that the 
veteran requires only oral medication and not insulin to 
control his diabetes.  This alone is sufficient to deny the 
veteran's claim, as all three elements under DC 7913 must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
(use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).

But even were the Board to assume for the sake of argument 
that the veteran's diabetes mellitus requires insulin, his 
claim would still fail based on the fact that there is no 
evidence that he must limit his activities because of his 
diabetes mellitus. 
For example, the VA examination reports mentioned above 
include medical opinions that the veteran is not required to 
regulate his activities because of his diabetes mellitus.  
Thus, the essential element regarding regulation of 
activities also has not been met.  

E.  Conclusion

In conclusion, the Board finds that the evidence supports a 
20 percent disability rating for his type II diabetes 
mellitus from April 28, 2005.  However, the Board also finds 
that the preponderance of the evidence is against a 
disability rating higher than 20 percent for the entire 
period since April 28, 2005.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.  Accordingly, 
the appeal is granted to this limited extent only.

V.  Increased Rating for Coronary Artery Disease

The record shows that the veteran developed coronary artery 
disease many years after his military service had ended.  In 
May 2005, he filed a claim for service connection for heart 
disease by claiming that it was secondary to his service-
connected diabetes mellitus.  38 C.F.R. § 3.310 (2007).  In 
the December 2005 rating decision, the RO granted service 
connection for coronary artery disease as secondary to his 
service-connected diabetes mellitus, assigning an initial 10 
percent disability rating, effective retroactively from May 
2005.  The veteran appealed that decision by requesting an 
initial disability rating higher than 10 percent for that 
award.  See Fenderson, supra. 

Coronary artery disease is rated pursuant to DC 7005.  Under 
these criteria, a 10 percent rating is warranted where a 
workload of greater than 7 METs, but not greater than 10 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or if continuous medication is required.  The next 
higher rating of 30 percent is warranted where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  See 38 C.F.R. § 
4.104, DC 7005 (2007).  

A 60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year; 
or workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  And lastly, a 100 percent 
rating is assigned with documented coronary artery disease 
resulting in chronic congestive heart failure; or, workload 
of 3 METS or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2) (2007).

After carefully reviewing the evidence of record, the Board 
finds that the veteran's coronary artery disease meets the 
criteria for a 30 percent disability rating since the initial 
grant of service connection.  The evidence for consideration 
includes two VA examination reports, which, overall, show a 
workload of 7 METs resulting in dyspnea, fatigue, and angina. 

The veteran's coronary artery disease was initially examined 
for VA compensation purposes in November 2005.  A report from 
that examination notes that the veteran's estimated METs 
level was 3 - 4, which appears to meet the criteria for a 60 
percent rating under DC 7005.  However, the examiner 
commented that such a low estimation could be due to left 
shoulder pain from.  Therefore, the examiner recommended that 
the veteran undergo a MUGA scan.  Following that procedure, 
the same VA examiner issued an addendum opinion in November 
2005 in which he stated:

In previous exam - estimated METS noted as 3 - 4 
which is subjective, it was estimated depending on 
pts history, & as there is also note of shoulder 
problem, it more of speculative to determine Mets 
level with heart problem, MUGA scan is more 
objective & in MUGA scan it was reported that the 
left ventricle is normal in size and demonstrated 
normal contraction during systole. No focal LV wall 
abnormality & slight elevated lt ventricular Ef - 
77%

It thus appears that the VA examiner indicated that the 
estimated METs level of 3 -4 was not a valid finding in light 
of the veteran's left shoulder pain and subsequent MUGA scan 
showing no significant findings.  

The veteran therefore underwent another VA compensation 
examination in January 2008.  This time the treadmill stress 
test showed that the veteran reached a workload of 7 METs, 
with dyspnea, fatigue, and angina.  This finding, alone, is 
sufficient to warrant a 30 percent disability rating for the 
veteran's coronary artery disease under DC 7005.  And 
although the estimated METs from the November 2005 VA 
examination are unreliable, the Board finds that the 30 
percent disability rating should be effective since the May 
2005 date of claim.  In other words, the Board finds that the 
veteran's coronary artery disease meets the criteria for a 30 
percent disability rating since the initial grant of service 
connection.  See Fenderson, supra. 

In reaching this decision, the Board also finds no basis to 
assign a disability rating higher than 30 percent since the 
initial grant of service connection.  As previously 
discussed, the estimated METs level of 3 - 4 contained in the 
November 2005 VA examination report appears to meet the 
criteria for a 60 percent rating under DC 7005.  But the VA 
examiner who made that estimation also concluded in a 
subsequent addendum report that it his low estimation was not 
reliable in light of the veteran's left shoulder pain and a 
subsequent MUGA scan showing no significant findings.  So 
this unreliable estimation will not be considered in rating 
the veteran's coronary artery disease.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).

A disability rating higher than 30 percent is also precluded 
under DC 7005, because there is no medical evidence of left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The record shows a left ventricular dysfunction of 
77% and 69% when tested in November 2005 and January 2008, 
respectively.  The January 2008 VA examination report also 
includes a medical opinion that the veteran's coronary artery 
disease is "very stable" with a normal left ventricular 
ejection fraction.  In short, while the evidence supports an 
initial 30 percent disability rating for the veteran's 
coronary artery disease, there is simply no basis to assign a 
disability rating higher than 30 percent at any time since 
the initial grant of service connection.  

For these reasons and bases, the Board concludes that the 
evidence supports an initial 30 percent disability rating for 
the veteran's coronary artery disease.  However, the 
preponderance of the evidence is against a disability rating 
higher than 30 percent since the initial grant of service 
connection.



ORDER

The claim for service connection for PTSD is granted.  

An increased (compensable) disability rating for auditory 
canal disease is denied.

The veteran's type II diabetes mellitus is rated as 10 
percent disabling prior to April 28, 2005, and as 20 percent 
disabling since April 28, 2005.

An initial 30 percent disability rating for coronary artery 
disease is granted, subject to the laws and regulations 
governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


